Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 23, 24, 27, 30, 31, ,33, 37, 57-80 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden to search Groups I and II together since they would be coextensive.  This is not found persuasive because the ingredients are commonly included in cosmetics, building materials and therapeutic compositions.  Therefore, prior art applicable to the composition would not be enough to rejection the process claims since the require further process steps.
The requirement is still deemed proper and is therefore made FINAL.
Claims 60-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020, 7/1/2020, 3/16/2021, 3/25/2021, 3/26/202, 5/13/2021, 2/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 27, 30, 31, 57-59, 79 and 80 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goertz et al. (US 6,039,781; March 21, 2000).
Applicant claims an agricultural formulation comprising 40-90% drying oil selected from linseed oil and 10-40% clay mineral particulate materials.
With respect to claims 1, 2, 30, 31, 57, 58, 79 and 80, Goertz et al. teach a controlled release fertilizer comprising a granular core of nutrient material, a coating of an organic oil that is cured after a polymeric encapsulating coat, wherein the organic oil selected from linseed oil, soybean oil and tung oil is mixed with a binding agent selected from clays, talcs and mixtures thereof (Claims 1, 2 and 12).  The organic oil is preferably raw linseed oil and the binding agent is preferably fine clay (claims 4 and 5).  With respect to claim 27, Goertz et al. teach the fertilizer further comprises one or more secondary nutrients and micronutrients (claim 9).  With respect to claim 59 the preferred formulations comprise 25% clay and 75% raw linseed oil (Table 3).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24, 33 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goertz et al. (US 6,039,781; March 21, 2000) in view of Bessette (US 2003/0194454; published October 16, 2003).
Applicant’s Invention
Applicant claims an agricultural formulation comprising 40-90% drying oil and 10-40% particulate materials.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Goertz et al. teach a controlled release fertilizer comprising a granular core of nutrient material, a coating of an organic oil that is cured after a polymeric encapsulating coat, wherein the organic oil selected from linseed oil, soybean oil and tung oil is mixed with a binding agent selected from clays, talcs and mixtures thereof (Claims 1, 2 and 12).  The organic oil is preferably raw linseed oil and the binding agent is preferably fine clay (claims 4 and 5).  With respect to claim 27, Goertz et al. teach the fertilizer further comprises one or more secondary nutrients and micronutrients (claim 9).  With respect to claim 59 the preferred formulations comprise 25% clay and 75% raw linseed oil (Table 3).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 23 and 24, Goertz et al. does not specify the clays are selected from kaolin, attapulgite or bentonite.  With respect to claim 33, Goertz et al. does not teach a surfactant.  With respect to claim 37, Goertz et al. does not specify a curing additive.
It is for this reason that Bessette is joined.
Bessette teach pesticidal compositions comprising rosemary and/or wintergreen oil (abstract).   Carriers assist the formulations with delivery and include solid carriers such as bentonite, attapulgite, sepiolite and kaolin are used and botanical oils such as soy oil [0069; 0072].  The formulations include surfactants as part of the delivery system by acting as wetting agents and dispersants which facilitates or aids in spreading oils [0064].  The formulations also include pigments (curing additive) which are metal salts [0073].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Goertz et al. and Bessett et al. both teach agricultural formulations comprising oils and clays.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al. and Bessett et al. to include clays selected from bentonite, attapulgite, sepiolite and kaolin with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al. and Bessett et al.  to further include bentonite, attapulgite, sepiolite and kaolin as carriers which aid in delivery of the formulations.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al. and Bessett et al. to include surfactants with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al. and Bessett et al.  to further include surfactants to aid in delivery and spread of the oil formulations.  
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Goertz et al. and Bessett et al. to include curing additives with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Goertz et al. and Bessett et al.  to further metal salts to act as curing additives and as pigments in the formulation.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617